Title: From Thomas Jefferson to Albert Gallatin, 24 February 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Feb. 24. 06.
                        
                        for exploring the waters of the country ceded by the Convention with France of Apr. 30. 1803, &
                            establishing commerce with the Indian nations inhabiting the same 5000. D.
                        Th: J. proposes to mr Gallatin to insert into his Approprn law the above article, which will enable us
                            to undertake the next season either the Arkansa or upper part of the Misipi: and that there should be annually a like
                            approprn until we get all the principal waters laid down from actual survey.
                    